                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

BRIAN G. HEYER,

                       Plaintiff,

       v.                                                     Case No. 19-C-15

EXPERIAN INFORMATION SOLUTIONS INC., et al.,

                       Defendants.


              DECISION AND ORDER GRANTING MOTION TO DISMISS


       Plaintiff Brian G. Heyer, who is proceeding pro se, filed a complaint against Defendants

Experian Information Solutions, Inc. (Experian), Trans Union, LLC (Trans Union), Equifax

Information Services, LLC, and Equifax, Inc. (latter two defendants jointly, Equifax), alleging

violations of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq. In particular, Heyer

alleges that the defendants failed to provide him with a “full consumer file disclosure” in violation

of § 1681g(a)(1). The court has jurisdiction under 28 U.S.C. § 1331. Presently before the court is

Experian and Equifax’s motion to dismiss the complaint. For the reasons stated below, Experian

and Equifax’s motion will be granted and the case will be dismissed for lack of jurisdiction.

                                      LEGAL STANDARD

       To survive a motion to dismiss, a complaint must provide “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R.

Civ. P. 12(b)(6). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual allegations must be enough to raise




   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 1 of 12 Document 26
a right to relief above the speculative level.” Twombly, 550 U.S. at 555. When reviewing a Rule

12(b)(6) motion to dismiss, the court must accept all well-pleaded facts in the complaint as true and

view them in a light most favorable to the plaintiff. Doe v. Vill. of Arlington Heights, 782 F.3d 911,

914–15 (7th Cir. 2015). “[P]ro se complaints are to be liberally construed and not held to the

stringent standards expected of pleadings drafted by lawyers.” McCormick v. City of Chicago, 230

F.3d 319, 325 (7th Cir. 2000). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

                            ALLEGATIONS OF THE COMPLAINT

        Heyer’s claims arise out of his attempt to exercise his statutory right under 15 U.S.C.

§ 1681g(a)(1), which states: “Every consumer reporting agency shall, upon request, and subject to

section 1681h(a)(1) of this title, clearly and accurately disclose to the consumer: (1) All information

in the consumer’s file at the time of the request . . . .” Heyer alleges that each of the defendants are

or operate as consumer reporting agencies (CRAs) subject to the disclosure requirements of the

FCRA. In September 2017, Heyer sent each of the defendants a written request asking that they

send him “ALL INFORMATION in [his] consumer file” pursuant to § 1681g(a)(1). Dkt. No. 1-1

at 2, 4, 6. Experian and Equifax sent Heyer credit reports, while Trans Union sent a letter stating

that Heyer requested a “credit report” and that Heyer’s address was not in Trans Union’s record.

        Finding the defendants’ responses deficient, Heyer sent follow-up requests, asking that each

defendant provide him with his “Full Consumer File Disclosure” pursuant to § 1681g(a)(1). Id.

at 11, 14, 17. In response to Heyer’s second request, Experian and Equifax again sent credit reports


                                                   2



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 2 of 12 Document 26
and Trans Union sent another letter. Heyer then sent a third written request to Trans Union, asking

once again for a full consumer file disclosure pursuant to § 1681g(a)(1). This time, Trans Union

sent a credit report. According to Heyer, the defendants’ responses were deficient and violated

§ 1681g(a)(1) because, “[u]pon information and belief, there is substantial information relating to

the Plaintiff that is contained in all Defendants’ files that has not been disclosed to him.” Dkt. No.

1 at ¶ 42.

        In particular, Heyer identifies as being omitted from the defendants’ responses “information

that was previously shown in his credit reports that is now archived in addition to information that

is provided to prospective creditors, insurers, or employers who request information on Plaintiff.”

Id. He alleges that “information that is not disclosed to Plaintiff may contain negative codes or

erroneous account information” that may affect how a “prospective creditor, insurer, or employer

would view the Plaintiff.” Id. at ¶ 43. Heyer alleges that he “clearly is not making any claim

regarding information that HAS been provided to a third party that he is aware of.” Id. at ¶ 47.

Rather, “[t]he sole issue in this lawsuit revolves around the fact that he has not had access to ALL

information in his full consumer file that may have been at some time in the past provided to an

unknown third party or MIGHT be provided at some time in the future to a third party.” Id.

        Heyer alleges that, despite his multiple specific written requests to the defendants for a full

consumer file disclosure pursuant to § 1681g(a)(1), the defendants failed to provide the full scope

of information that § 1681g(a)(1) contemplates. Heyer has therefore brought claims under

§ 1681g(a)(1) against the defendants. For relief, Heyer seeks statutory damages of $1,000 for each

violation. See 15 U.S.C. § 1681n.




                                                  3



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 3 of 12 Document 26
                                             ANALYSIS

        Experian and Equifax seek to dismiss Heyer’s complaint on three independently sufficient

grounds: (1) Heyer fails to state a plausible claim for relief; (2) Heyer fails to allege that the

defendants willfully violated § 1681g(a)(1); and (3) Heyer lacks standing because he has not

suffered concrete harm. As to the first ground, Experian and Equifax argue that Heyer’s complaint

does not cross the line from possibility to plausibility because it is purely speculative. See Twombly,

550 U.S. at 557. In response, Heyer argues that a complaint is a notice pleading and that, at this

stage, he need not set forth evidence proving his claims.

        Heyer is correct that he need not produce evidence in his complaint, but he must at least

allege facts that allow the court to draw the reasonable inference that the defendants are liable for

the misconduct alleged. See Iqbal, 556 U.S. at 678. In other words, he must allege a plausible as

opposed to merely a possible right to relief. See Twombly, 550 U.S. at 557. “Asking for plausible

grounds does not impose a probability requirement at the pleading stage; it simply calls for enough

fact to raise a reasonable expectation that discovery will reveal evidence . . . .” Id. at 556. “[N]aked

assertion[s]” devoid of further factual enhancement “stop[] short of the line between possibility and

plausibility.” Id. at 557.

        Heyer’s complaint does not meet this bar. Heyer claims, upon information and belief, that

the defendants’ responses to his § 1681g(a)(1) requests omitted “substantial information,” such as

information shown in previous credit reports “that is now archived,” information “provided to

prospective creditors, insurers, or employers,” and information that “may contain negative codes

or erroneous account information.” Dkt. No. 1 at ¶¶ 42–43. These allegations are speculative and

do not raise a reasonable expectation that discovery will reveal evidence. See Twombly, 550 U.S.


                                                   4



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 4 of 12 Document 26
at 556; Iqbal, 556 U.S. at 678. A complaint that “appears to assume that some data was withheld

from [the plaintiff], without any factual allegations in support of that assumption,” must be rejected.

Larson v. Trans Union, LLC, No. 12-CV-05726-WHO, 2014 WL 1477705, at *4 (N.D. Cal. Apr.

14, 2014).

       Plaintiffs cannot use lawsuits as tools to test hunches. See Parker v. Equifax Info. Servs.,

Inc., No. 2:15-cv-14365, 2017 WL 4003437, at *4 (E.D. Mich. Sept. 12, 2017) (“[T]he ‘doors’ of

discovery are not ‘unlocked’ for ‘a plaintiff armed with nothing more than conclusions.’” (citing

Iqbal, 556 U.S. at 678–79)); Densmore v. Gen. Motors Acceptance Corp., No. 03C1866, 2003 WL

22220177, at *2 (N.D. Ill. Sept. 25, 2003) (“[A] party may not file a lawsuit in order to conduct a

fishing expedition based on a hunch.”). But that is what Heyer seeks to do here, as his complaint

only speculates that the defendants withheld information. Courts faced with nearly identical

allegations have held that they are incapable of withstanding a motion to dismiss. See, e.g., Frazier

v. Experian Info. Solutions, Inc., No. JKB-18-0067, 2018 WL 3785131, at *6 (D. Md. Aug. 9,

2018); Scott v. Experian Info. Solutions, Inc., No. 18-CV-60178, 2018 WL 3360754, at *6–7 (S.D.

Fla. June 29, 2018). Given its failure to meet the pleading standards set forth in Twombly and Iqbal,

Heyer’s complaint must be dismissed for failure to state a claim.

       Experian and Equifax’s second ground for dismissal is Heyer’s failure to allege that the

defendants willfully violated § 1681g(a)(1). Given that Heyer has not alleged actual damages and

seeks relief under § 1681n, he is proceeding under a willfulness liability theory, which requires

allegations to that effect. See 15 U.S.C. §§ 1681n, 1681o. “[W]illfulness is a high standard,

requiring knowing or reckless disregard of the FCRA’s requirements.” Berry v. Schulman, 807 F.3d

600, 605 (4th Cir. 2015) (citation omitted). In determining whether § 1681n’s willfulness standard


                                                  5



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 5 of 12 Document 26
had been met, the Supreme Court in Safeco Insurance Company of America v. Burr, 551 U.S. 47

(2007), examined “court of appeals” authority, “authoritative guidance” from the Federal Trade

Commission (FTC), and statutory text. Id. at 69–70. Although the Court found a “dearth of

guidance and [] less-than-pellucid statutory text,” it determined that the defendant’s conduct did not

amount to willfulness because its reading of the statute “was not objectively unreasonable.” Id. The

willfulness standard is therefore not met where the defendant’s interpretation “could reasonably

have found support in the courts.” Id. at 70 n.20.

       With the guidance of Safeco in mind, Experian and Equifax argue that Heyer’s entire theory

of the case—that the defendants’ § 1681g(a)(1) responses were underinclusive for failure to include

archived information, information that “may” contain negative codes, and other unspecified

additional or erroneous information—fails because every federal circuit court to consider that theory

has rejected it. See, e.g., Gillespie v. Trans Union Corp., 482 F.3d 907, 909 (7th Cir. 2007); Shaw

v. Experian Info. Solutions, Inc., 891 F.3d 749, 761 (9th Cir. 2018); Cortez v. Trans Union, LLC,

617 F.3d 688, 711 (3d Cir. 2010). These decisions, Experian and Equifax argue, make clear that

the scope of § 1681g(a)(1) is limited to information included in a consumer report, not to any and

all other information a CRA might have about a requesting consumer. To Experian and Equifax,

Heyer’s claims relate to information outside the bounds of a consumer report and therefore must be

dismissed for failure to allege facts capable of supporting a willfulness theory.

       For this second reason, too, the court agrees that Heyer’s complaint must be dismissed.

Heyer urges the court to interpret the scope of § 1681g(a)(1) to include any and all information

stored and accessible to a CRA. But the Seventh Circuit squarely rejected such an interpretation

in Gillespie. See 482 F.3d at 909–10. There, when analyzing the same argument that Heyer makes


                                                  6



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 6 of 12 Document 26
as to the scope § 1681g(a)(1), the court noted that such a broad interpretation would render the

subsequent paragraphs of § 1681(a), which “list other types of information that must be revealed

as well,” unnecessary. Id. at 909. Given that the court interprets statutes to avoid rendering words

or sections superfluous, it concluded that the plain language of §1681g(a)(1) favors the

interpretation “that ‘file’ means information included in a consumer report.” Id. In addition to the

statute’s plain language, the court noted that the FTC’s commentary on § 1681g(a)(1) supported

limiting the term “file” to material included in a consumer report. Id. (citing 16 C.F.R. pt. 600, app.

§ 603 (“The term file denotes all information on the consumer that is recorded and retained by a

consumer reporting agency that might be furnished, or has been furnished, in a consumer report on

that consumer.”)). The court found that the statute’s legislative history, too, suggested the same

limitation. Id. (citing S. Rep. No. 104-185, at 41 (1995) (“Section 408 explicitly requires consumer

reporting agencies to provide, upon request, all information in the consumer’s file. The Committee

intends this language to ensure that a consumer will receive a copy of that consumer’s report, rather

than a summary of the information contained therein.”)). Based on the statute’s language, the FTC’s

guidance, and the Senate Committee Report, the court held “that ‘file’ means information included

in a consumer report.” Id. at 910; see also Shaw, 891 F.3d at 761; Cortez, 617 F.3d at 711.

       Heyer’s complaint does not plausibly allege that the defendants knowingly or recklessly

violated the guidance in Safeco and Gillespie. That is, Heyer does not allege that the defendants

failed to disclose information that is actually contained in a consumer credit report. See Gillespie,

482 F.3d at 910; Smith v. Experian Info. Solutions, Inc., No. 13C9130, 2015 WL 12712047, at *4

(N.D. Ill. Oct. 27, 2015) (interpreting § 1681g(a)(1) to apply to information “in the credit report

itself” under Gillespie). The only information Heyer specifically identifies as being excluded from


                                                  7



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 7 of 12 Document 26
the defendants’ responses includes archived information and information that “may contain negative

codes or erroneous information.” Dkt. No. 1 at ¶¶ 42–43. Even assuming that archived information

exists, Heyer does not allege that such information was actually a part of his consumer report “at

the time of [his] request[s].” § 1681g(a)(1). Regarding the negative codes and erroneous

information, Heyer only alleges that the defendants’ responses “may” have included such

information. Such speculation cannot plausibly allege willfulness. Moreover, Heyer does not allege

that the defendants report negative codes to creditors, insurers, or employers that it does not also

include in the plain language of a consumer disclosure. See Gillespie, 482 F.3d at 909 (“Congress

wanted consumers to receive . . . complete copies of their consumer reports, not their entire files in

whatever form maintained by the CRA.”); Shaw, 891 F.3d at 761. Heyer’s failure to plausibly

allege willfulness in light of Safeco and Gillespie is a second and independent basis upon which his

complaint must be dismissed. See, e.g., Goode v. LexisNexis Risk & Info. Analytics Grp., Inc., 848

F. Supp. 2d 532, 543–44 (E.D. Pa. 2012) (dismissing a § 1681n willfulness claim for failure to plead

facts sufficient to state a plausible claim because defendant’s interpretation of the FRCA was not

objectively unreasonable).

       Heyer notes in his response brief that he received a report from a third party CRA, National

Consumer Telecom & Utilities Exchange (NCTUE), that included information about his telephone

service billing. He notes that NCTUE states on its website that “[t]he NCTUE database is housed

and managed by Equifax Information Services LLC.” Dkt. No. 19 at 7. Relatedly, he states that

“The Work Number,” which is a registered trademark of TALX Corporation, a wholly owned

subsidiary of Equifax, Inc., provided him with a report that included “some of his employment

information.” Id. at 7–8. Not only are these statements fruitless because they are not alleged in the


                                                  8



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 8 of 12 Document 26
complaint, but they actually demonstrate that § 1681g is working as it should. Accepting Heyer’s

statements as true, he received a report from NCTUE showing telephone billing information and

a report from The Work Number showing certain employment information. In other words, each

entity disclosed the information in its file. That the defendants in the instant action did not also

have telephone billing and employment information does not mean that they failed to disclose the

information actually included in Heyer’s consumer report when they received a disclosure request.

Absent allegations to the contrary, and in light of the guidance in Safeco and Gillespie, Heyer’s

complaint must be dismissed.

        Experian and Equifax argue as a third ground for dismissal that Heyer lacks standing

because he alleges a technical statutory violation that has caused no real harm. Although presented

as a third alternative ground for dismissal, lack of standing deprives the court of subject matter

jurisdiction, rendering the other two grounds asserted secondary. Whether a plaintiff has standing

is an issue of subject matter jurisdiction, as Article III of the United States Constitution “confined

federal courts to adjudicating actual ‘cases’ and ‘controversies.’” U.S. Const., art. III, § 2; Lujan

v. Defenders of Wildlife, 504 U.S. 555, 559 (1991). The plaintiff bears the burden of showing that

he or she is entitled to have the court decide the case. Allen v. Wright, 468 U.S. 737, 750–51

(1984). That is, the plaintiff must present the court with a justiciable case or controversy. Id.

        To satisfy Article III’s standing requirement, “[t]he plaintiff must have (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016) (citing Lujan, 504 U.S. at 560). “To establish an injury in fact, a plaintiff must show that

he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’


                                                   9



   Case 1:19-cv-00015-WCG Filed 07/03/19 Page 9 of 12 Document 26
and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at

560). To be “particularized,” an injury must affect the plaintiff in a personal and individual way.

Id. (citations omitted). To be “concrete,” an injury “must actually exist” and must be “‘real,’ and

not ‘abstract.’” Id. (citation omitted).

       The Supreme Court has recognized that, although “Congress cannot erase Article III’s

standing requirements by statutorily granting the right to sue a plaintiff who would not otherwise

have standing,” Congress remains “well positioned to identify intangible harms that meet minimum

Article III requirements.” Id. at 1547–49. “Congress has the power to define injuries and articulate

chains of causation that will give rise to a case or controversy where none existed before,” and “the

violation of a procedural right granted by statute can be sufficient in some circumstances to

constitute injury in fact,” such as where a “risk of real harm” exists. Id. at 1549; Evans v. Portfolio

Recovery Assocs., LLC, 889 F.3d 337, 344 (7th Cir. 2018). In such a case, the plaintiff “need not

allege any additional harm beyond the one Congress has identified.” Spokeo, 136 S. Ct. at 1549

(citations omitted).

       Heyer does not allege that the defendants’ purported violations actually injured him in a

dollars-and-cents way. Instead, he appears to allege that a risk of real harm exists if prospective

creditors, insurers, or employers obtain false information about him that could have been corrected

had the defendants complied with § 1681g(a)(1). See Dkt. No. 1 at ¶¶ 47–49. The Supreme Court

has recognized that, in enacting the FCRA, “Congress plainly sought to curb the dissemination of

false information by adopting procedures designed to decrease that risk.” Spokeo, 136 S. Ct. at

1550. Disclosure requirements are tied to the FCRA’s goal of curbing the dissemination of false




                                                  10



  Case 1:19-cv-00015-WCG Filed 07/03/19 Page 10 of 12 Document 26
information. Cf. Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017). On this

basis—his inability to scrutinize withheld information—Heyer believes he alleges an injury in fact.

       The court disagrees. Heyer alleges that he “clearly is not making any claim regarding

information that HAS been provided to a third party that he is aware of.” Dkt. No. 1 at ¶ 47.

Instead, he seeks the disclosure of information outside the scope of the word “file” as courts have

interpreted it—information he does not allege is included in a consumer credit report—that

“MIGHT be provided at some time in the future to a third party.” Id. Given that the information

Heyer seeks has not previously been disclosed, that Heyer’s allegations do not raise the inference

that such information could be disclosed, and that, as previously discussed, the information in

dispute falls outside of what must be disclosed in the “file” under § 1681g(a)(1), see Gillespie, 482

F.3d at 909–10, he fails to allege a concrete risk of harm. Heyer only alleges a theoretical, abstract,

and non-imminent injury that, if it exists at all, lies outside the scope of § 1681g(a)(1). Courts have

repeatedly rejected such “highly speculative” bases for standing. See Huff v. TeleCheck Servs., Inc.,

923 F.3d 458, 463 (6th Cir. 2019); see also Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(“[W]e have repeatedly reiterated that ‘threatened injury must be certainly impending to constitute

injury in fact,’ and that ‘[a]llegations of possible future injury’ are not sufficient.” (citations

omitted)). Because Heyer has failed to sufficiently allege an actual or imminent injury in fact, he

lacks standing and his complaint must be dismissed.

       In sum, three independent bases call for dismissal of Heyer’s complaint: he fails to state a

claim upon which relief may be granted, fails to allege sufficient facts in support of a willfulness

theory, and fails to allege a concrete injury in fact. Each of these grounds requires dismissal as to

Experian and Equifax, but dismissal for lack of subject matter jurisdiction on standing grounds


                                                  11



  Case 1:19-cv-00015-WCG Filed 07/03/19 Page 11 of 12 Document 26
leaves the other two grounds as merely alternative grounds for dismissal. Trans Union neither filed

a motion to dismiss nor joined Experian and Equifax’s motion. Trans Union also withdrew

affirmative defenses one through five in its answer, including the defense that Heyer’s complaint

fails to state a claim upon which relief may be granted. Dkt. Nos. 15, 20–21. Because

constitutional standing is jurisdictional, however, see Lujan, 504 U.S. at 559, Heyer’s complaint

will be dismissed as to Trans Union for lack of standing.

                                            CONCLUSION

        For the foregoing reasons, Experian and Equifax’s motion to dismiss (Dkt. No. 16) and

Heyer’s motion for leave to file a sur-reply (Dkt. No. 24) are GRANTED and Heyer’s complaint

is dismissed for lack of jurisdiction as to all defendants and, alternatively, for failure to state a claim

as to Experian and Equifax. The Clerk is instructed to enter judgment accordingly.

        SO ORDERED this 2nd day of July, 2019.

                                                           s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court




                                                    12



  Case 1:19-cv-00015-WCG Filed 07/03/19 Page 12 of 12 Document 26
